04/13/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 17-0398



                             No. DA 17-0398

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

RICHARD (RICK) BRANDT,

           Defendant and Appellant.


                                  ORDER



     Following entry of this Court’s April 7, 2020 Order reversing a

single conviction and remanding this case, Defendant and Appellant

Richard (Rick) Brandt, by counsel, has moved for immediate remittitur.

Brandt represents that the State of Montana has no objection to this

motion. Good cause appearing,

     IT IS ORDERED that remittitur shall issue immediately.

     The Clerk of this Court is directed to provide immediate notice of

this Order to all counsel of record.




                                                             Electronically signed by:
                                                                   Mike McGrath
                                                      Chief Justice, Montana Supreme Court
                                                                   April 13 2020